ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Rubalcava, 2013 IL App (2d) 120396




Appellate Court             THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                     ARTEMIO RUBALCAVA, Defendant-Appellant.



District & No.              Second District
                            Docket No. 2-12-0396


Filed                       September 30, 2013


Held                        Defendant’s conviction for unlawful contact with a streetgang member
(Note: This syllabus        was reversed, since the evidence that the person defendant had contact
constitutes no part of      with was a civil finding by a preponderance of the evidence that the
the opinion of the court    person was a gang member, and that civil finding was insufficient to meet
but has been prepared       the State’s burden of proving beyond a reasonable doubt that the person
by the Reporter of          was a member of a streetgang.
Decisions for the
convenience of the
reader.)


Decision Under              Appeal from the Circuit Court of Boone County, No. 10-CM-776; the
Review                      Hon. John H. Young, Judge, presiding.



Judgment                    Reversed.
Counsel on                 Thomas A. Lilien and Yasemin Eken, both of State Appellate Defender’s
Appeal                     Office, of Elgin, for appellant.

                           Michelle J. Courier, State’s Attorney, of Belvidere (Lawrence M. Bauer
                           and Aline Dias, both of State’s Attorneys Appellate Prosecutor’s Office,
                           of counsel), for the People.


Panel                      JUSTICE JORGENSEN delivered the judgment of the court, with
                           opinion.
                           Presiding Justice Burke and Justice Hutchinson concurred in the
                           judgment and opinion.




                                            OPINION

¶1          In November 2011, after a bench trial, defendant, Artemio Rubalcava, was convicted of
        unlawful contact with streetgang members (720 ILCS 5/25-5(a)(3) (West 2010)) and
        sentenced to 12 months of conditional discharge. Defendant appeals, arguing that: (1) the
        evidence was insufficient to sustain his conviction; and (2) the court erred in relying on
        inadmissible hearsay evidence. Because we agree with defendant’s first argument, we reverse
        defendant’s conviction.

¶2                                        I. BACKGROUND
¶3          For context, we note that the statute defining the crime of which defendant was convicted
        provides that “[a] person commits *** unlawful contact with streetgang members when ***
        he or she knowingly has direct or indirect contact with a streetgang member as defined in
        Section 10 of the Illinois Streetgang Terrorism Omnibus Protection Act [(Act)]” (740 ILCS
        147/10 (West 2008)) after he or she was “ordered by a judge in any non-criminal proceeding
        to refrain from direct or indirect contact with a streetgang member or members.” 720 ILCS
        5/25-5(a)(3) (West 2010).

¶4                           A. Case No. 09-CH-268: Civil Court Order
¶5          In 2009, in case No. 09-CH-268, the Boone County State’s Attorney brought, pursuant
        to the Act, a civil suit against the “Latin Kings, et al.” The “et al.” referred to multiple
        individual defendants, including defendant in the instant case. However, the State’s case
        against defendant was settled. An agreed settlement and injunctive order, entered against
        defendant on August 27, 2009, provided, in part, as follows:
                “3. Upon the admission of [defendant], to the allegations of the complaint, the court

                                                 -2-
         finds that the People of the State of Illinois are entitled to injunctive relief against
         [defendant], and the court hereby orders [defendant] enjoined and restrained for the
         duration of this agreed settlement from the following activities within the State of
         Illinois:
                  (a) Standing, sitting, walking, driving, gathering, or appearing anywhere in public
              view with any other defendant or known Latin King gang member; and
                  (b) Standing, sitting, walking, driving, gathering, or appearing anywhere in public
              view with any gang member as defined in 740 ILCS 147/10[.]”
     In addition, defendant acknowledged that the foregoing prohibitions constituted a “judicial
     order in [a] non-criminal proceeding prohibiting the defendant’s knowing direct or indirect
     contact with a streetgang member or members within the meaning of 720 ILCS 5/25-
     [5(a)(3)].” The order was signed by the State’s Attorney, defendant, and the trial judge
     (signature illegible).
¶6       In an 18-page memorandum decision issued on April 30, 2010, by trial judge Eugene G.
     Doherty, case No. 09-CH-268 was resolved against the remaining defendants, including
     Antonio Delgadillo. In that memorandum, the court referenced evidence showing “dozens
     of examples” of Latin Kings graffiti defacing numerous properties, noting that the graffiti
     was identifiable as such by virtue of Latin Kings symbology, initials, or otherwise. The court
     found that the general identification of Latin Kings symbology was supported by the
     testimony of West Chicago Deputy Chief of Police Bruce Malkin, while the specific
     identification of the graffiti in evidence as containing Latin Kings symbology was supported
     by the testimony of Detective David Dammon. The court found that the Latin Kings
     constitute a “streetgang” as defined in section 10 of the Act (740 ILCS 147/10 (West 2008)),
     basing its finding on: (1) the fact that the graffiti promoted the Latin Kings; and (2) Malkin’s
     testimony.
¶7       The court next evaluated the evidence supporting Latin Kings membership as to each
     defendant. The court found that, as to some of the defendants, the State did not meet its
     burden of establishing that they were gang members. As to Delgadillo, however, the court
     found, by a preponderance of the evidence, that he was a member of the Latin Kings. The
     court noted Dammon’s testimony that, in his opinion, Delgadillo was a member of the Latin
     Kings. Further, the court noted that Sergeant Mark Pollock testified that, on July 4, 2008,
     Delgadillo admitted to him that he was a member of the Latin Kings. Officer Kaplan testified
     that Delgadillo made the same admission to him on August 30, 2008, and Detective Woody
     testified that, on July 13, 2009, Delgadillo told him that he had been an associate of the Latin
     Kings for three years and became a full-fledged member the prior year. Further, the court
     noted that it had considered an exhibit showing Delgadillo’s tattoo of a kingly figure wearing
     a five-pointed crown with the initials “ALK,” which Malkin and Dammon testified
     represented the words “Almighty Latin Kings.” According to the court, the tattoo also
     appeared to include “13K,” which Malkin and Dammon testified represented terminology
     against the Surenos gang. Finally, the court considered an exhibit showing Delgadillo
     wearing Latin Kings colors (a gold and black sweatshirt) in the presence of several
     individuals, at least three of whom were flashing recognizable Latin Kings hand signs.


                                               -3-
       Although Delgadillo testified that he was not a Latin Kings member and that the initials in
       the tattoo were “HLK,” which represented the Los Angeles neighborhood in which he was
       born, the court found that the State had proved that Delgadillo was “more likely than not”
       a member of the Latin Kings. “Most significant to the Court are Delgadillo’s multiple
       admissions of membership and his tattoos reflecting Latin Kings terminology.”
¶8         Concerned about potential infringement on the remaining defendants’ constitutional
       rights to associate in noncriminal ways, the court entered a “no association” order (as
       requested by the State) but stayed enforcement of the order so that the defendants could take
       advantage of the opportunity to “step away” from the gang.1 Finally, the court noted that the
       case against defendant had been resolved via the previously entered agreed order.

¶9                                   B. Criminal Trial Evidence
¶ 10       On September 7, 2010, defendant was charged in the instant case with unlawful contact
       with streetgang members in that, on August 22, 2010, he “knowingly had direct contact with
       Antonio Delgadillo, a member of the Latin Kings, a streetgang, after said defendant had been
       ordered [not to] by a judge in a non-criminal proceeding, to wit: 2009CH268 in that said
       defendant exited the residence of 1432 Garfield and entered a vehicle with Antonio
       Delgadillo, a known street gang member.”2
¶ 11       At trial, Officer Joseph Slomka testified that, on August 22, 2010, he responded to a
       disorderly conduct call from the 1400 block of Garfield Avenue in Belvidere. The disorderly
       conduct call did not involve defendant. While at the scene, however, Slomka saw two parked
       cars; he ran their license plate numbers and determined that one of them belonged to
       defendant. Slomka then saw Delgadillo exit the residence at 1432 Garfield Avenue. Slomka
       spoke with Delgadillo, and then Delgadillo returned inside the house. Later, Slomka saw two
       people exit Delgadillo’s house and get into defendant’s car. The car drove down the street,
       made a U-turn, and then returned to 1432 Garfield. Slomka saw Delgadillo and defendant
       exit the vehicle.
¶ 12       Slomka testified that he recognized defendant “through previous contacts,” and that “he’s
       also listed in our gang data base, and I was familiar with our Belvidere Police Department
       gang database.” Defense counsel objected as follows: “Objection to that portion, if he saw
       him, or previous contact. First of all, when.” The court overruled the objection, noting for
       defense counsel, “that’s the basis of his knowledge.” When Slomka was asked how he had
       recognized Delgadillo, he replied, “I’ve had previous contact with him and he’s also listed
       in our gang database.” At that point, the court interjected “[s]ame objection by [defense


               1
                We note that, with respect to the stay, the defendants who did not settle arguably fared
       better than defendant here, as his no-association order was not stayed but, rather, was entered in
       exchange for dismissal of the complaint.
               2
               Thus, the alleged contact occurred approximately 12 months after entry of the settlement
       order barring defendant from contact with gang members and approximately 4 months after the
       memorandum decision was issued.

                                                  -4-
       counsel], same ruling. You can cross-examine him on it.” Slomka continued, testifying that
       he approached the two men and asked what they were doing. Defendant, who had been
       driving, said that he was moving his car. While Slomka talked with defendant, Delgadillo
       was present. Slomka was aware of a court order prohibiting defendant and Delgadillo from
       having contact with one another (though he had not read it), and he arrested defendant.
¶ 13        As to the gang database, Slomka testified on cross-examination that he did not create it
       but that he and other officers could enter information into it. The gang database can be
       updated, but it is not updated on a regular schedule. Although information can be removed
       from the database, such corrections do not typically occur:
                “DEFENSE COUNSEL: So if someone was at one point listed in here as a gang
            member, are they ever removed?
                SLOMKA: Not to my knowledge.
                DEFENSE COUNSEL: So people that go into the gang database remain there for life
            as far as you know?
                SLOMKA: Possibly, yes.”
       Slomka further agreed that, sometimes, people do remove themselves from gang
       membership.
¶ 14        Also on cross-examination, Slomka testified that his prior contact with defendant was
       probably within one year before the August 2010 contact. He did not recall previously
       arresting defendant or a specific date of any prior contact. Similarly, Slomka could not recall
       a specific date when he had previous contact with Delgadillo, but he estimated that it had
       occurred a few months before the August 2010 contact. On redirect, Slomka testified that,
       when he had prior contact with defendant and Delgadillo, they were in the company of other
       gang members, but he could not recall the reason for the prior contact. He added that the
       information in the gang database came from local police officers and Boone County sheriff’s
       deputies, and it reflected who an alleged gang member was with and what he or she was
       doing at the time of the police contact.
¶ 15        The State next called Delgadillo to the stand. Delgadillo testified that he was not a gang
       member, had never been a gang member, and, specifically, was not a gang member on
       August 22, 2010. He agreed that the State had previously accused him of being a member of
       the Latin Kings. Delgadillo testified that, on August 22, 2010, defendant was dating
       Delgadillo’s sister.
¶ 16        The State asked the court to take judicial notice of “the order in 09-CH-268,” which, “on
       page two of that order, Your Honor, paragraph number two, identifies *** Mr. Delgadillo
       as a gang member despite his denying it, Judge. And reference paragraph number two, where
       it indicates that the behavior alleged in this charge, the association with other known gang
       members, is prohibited, Judge.” The court noted that the “order” was marked as People’s
       exhibit No. 2, and summarized it as the “order memorializing the memorandum of decision




                                                -5-
       in 09-CH-268.”3 The court asked defense counsel if there was any objection, and defense
       counsel responded, “Judge, I believe the court can take judicial notice of its own file.”
       (Emphasis added.) The State rested.
¶ 17       Defendant moved for a directed finding. In argument, defendant noted that “in the
       memorandum” Judge Doherty found several individuals to be gang members by only a
       preponderance of the evidence and that, in the criminal case, the State needed evidence,
       beyond the “order,” to prove that fact beyond a reasonable doubt. Defendant reiterated that,
       “[b]ased upon the order, and the memorandum of decision, it is clear that it is strictly by a
       preponderance of the evidence, not proof beyond a reasonable doubt.”
¶ 18       After hearing argument, before retiring to consider the motion, the court commented that
       it was “going to look at the memorandum of decision, while I believe that’s not been
       presented as an exhibit, I think the order is what is effective, but I want to read the
       memorandum of decision that got memorialized by the order.” Further, the court mentioned,
       “I’m aware of and I believe that there is, as part of 09-CH-268, I believe that there was an
       agreed settlement and injunctive order signed by your client.” Defense counsel responded
       that, while that might be the case, the State did not present that to the court or ask that it be
       entered. The court responded, “Well, my problem is that I’m aware of it,” and thus it would
       consider it.
¶ 19       On November 1, 2011, the court denied defendant’s motion for a directed finding. In
       doing so, it noted that the injunction against defendant precluded contact with “any other
       defendant” from case No. 09-CH-268, which included Delgadillo. Defendant presented no
       evidence and rested.
¶ 20       On November 29, 2011, the parties reconvened for closing arguments and a judgment.
       In his closing argument, defense counsel reiterated that the State had not asked the court to
       take judicial notice of defendant’s settlement and injunctive order but, instead, “[it] asked
       to enter the memorandum of decision [and it] asked the court to take notice of the
       memorandum.” Defendant noted that the findings made by Judge Doherty, where the
       testimony was more in-depth than at the criminal trial, satisfied only the preponderance
       standard. “The State would have to, at the very least, present that evidence again, and
       probably more so, to prove that, on that date, on August 22, [2010], *** the State must prove
       again that Latin Kings was a streetgang and that Mr. Delgadillo was a street gang member
       ***.”
¶ 21       The court found defendant guilty of unlawful contact with streetgang members. When
       announcing its decision, the court noted that, although Slomka testified about gang contacts


               3
                 Although the court and the parties referenced an order that purportedly memorialized the
       April 30, 2010, memorandum decision, referring to it as People’s exhibit No. 2, the record on appeal
       reflects People’s exhibit No. 2 as being only the memorandum decision itself. Indeed, the
       memorandum decision does not correspond to the State’s summary that page 2, paragraph 2,
       identifies Delgadillo as a gang member and prohibits contact with him. Thus, there appears to be a
       separate order, which was entered to memorialize the memorandum decision, that is not contained
       in the appellate record.

                                                   -6-
       and the gang database, which was permissible to explain his information and where he
       obtained his knowledge, it was not, in and of itself, enough (presumably to establish gang
       membership), “because again, specifically, he indicated that he’s not aware that anything is
       ever deleted from that database.” The court further noted that the preponderance-of-the-
       evidence standard applied in the civil case and that, in the current case, Delgadillo had
       testified that he was not a gang member. Nevertheless, the court announced:
           “[B]ased on [defendant] signing the agreed order, where Mr. Delgadillo was also a
           defendant, based upon Officer Slomka’s testimony, and based upon the finding of Judge
           Doherty, I think the State meets its burden that he is a gang member and then[,]
           therefore[,] what falls from that is that there was contact.”
       The court, noting that it wished to show its work for the record, continued, “Slomka testified
       [that Delgadillo] was in a gang. [Defendant] signed an order that agreed to that–the statute
       would apply to him. That order that he signed was in the same case where Mr. Delgadillo
       was named as a defendant, and Judge Doherty found that he was more probably than not a
       member of a gang. I think that’s sufficient to show he’s a member of a gang.” Defense
       counsel noted that, regardless of the order, there needed to be evidence to prove the street
       gang membership by more than a preponderance. The court answered, “I believe Slomka’s
       testimony. The other factor, that Mr. Delgadillo was a defendant in the case where
       [defendant] signed the agreed order.” In addition, the court again noted that Judge Doherty
       found by a preponderance of the evidence that Delgadillo was a gang member. The court held
       that those things collectively satisfied the beyond-a-reasonable-doubt standard.
¶ 22       In his motion to reconsider and set aside the judgment, defendant argued, in part, that the
       court erred in: (1) assuming that the findings in the “memorandum of decision” remained
       factually correct and applicable on the date in question; and (2) elevating the findings in the
       memorandum, which were specifically based on a preponderance standard, to proof beyond
       a reasonable doubt. In his oral argument on the motion, defense counsel noted that there had
       been discussion regarding Judge Doherty’s memorandum and, “while the court did take
       judicial notice of it, *** even if everything in that memorandum was accurate, it was only
       accurate up until the findings were made in that memorandum.” Counsel continued that the
       memorandum was issued months before the August 2010 contact, that Judge Doherty found
       that Delgadillo was a Latin Kings member only at the time of the memorandum and only by
       a preponderance of the evidence, and that the State did not present additional evidence to
       establish proof beyond a reasonable doubt. Further, counsel argued, the State did not show
       that, even if Delgadillo had been a member of the Latin Kings, he continued to be so.
       Specifically, counsel noted that Judge Doherty’s finding that Delgadillo was a Latin Kings
       member:
           “was based on quite a bit of testimony, and everything else, but it only rose to the level
           of preponderance of the evidence. There’s no way to suggest that that then rises to the
           level of proof beyond a reasonable doubt. The State did nothing to add to that. They
           didn’t call in any of those witnessses. *** So, even if Mr. Delgadillo was a member of
           the Latin Kings, there was no testimony, no proof, that on [August 22, 2010], *** he still
           was. In fact, that would have been in direct contrast to what Judge Doherty ordered him
           to do, which was to stop being a gang member. There’s no reason to believe, then, if he

                                                -7-
           was a gang member, that he didn’t follow that judge’s order to stop being a gang
           member. If that’s the case, then on [August 22, 2010], he wasn’t a gang member.”
¶ 23       On March 27, 2012, the court denied defendant’s motion to reconsider. In doing so, the
       court noted that defendant’s strongest argument was that the State needed to prove that, on
       August 22, 2010, Delgadillo remained a Latin Kings streetgang member. The court sentenced
       defendant to 12 months’ conditional discharge. Defendant appeals.

¶ 24                                        II. ANALYSIS
¶ 25       Defendant argues first that the evidence was insufficient to establish the essential
       elements of the crime. Specifically, defendant contends that the State failed to prove beyond
       a reasonable doubt that, when he had contact with Delgadillo on August 22, 2010, Delgadillo
       was a Latin Kings streetgang member. Further, defendant contends that the State presented
       no evidence that the Latin Kings is a streetgang as defined by the Act. Defendant contends
       that, because the State failed to present any evidence on either of these elements of the
       offense, we must reverse his conviction. For the following reasons, we agree with
       defendant’s first contention.
¶ 26       “[T]he due process clause ‘protects the accused against conviction except upon proof
       beyond a reasonable doubt of every fact necessary to constitute the crime with which he is
       charged.’ ” People v. Jeffries, 164 Ill. 2d 104, 114 (1995) (quoting In re Winship, 397 U.S.
358, 364 (1970)). When reviewing a challenge to the sufficiency of the evidence, whether
       from a bench or jury trial, we consider whether, after viewing the evidence in the State’s
       favor, any rational trier of fact could have found the crime’s essential elements beyond a
       reasonable doubt. People v. Hernandez, 2012 IL App (1st) 092841, ¶ 13. The State may rely
       upon circumstantial evidence, as long as it provides proof beyond a reasonable doubt of each
       element of the crime charged. People v. Laubscher, 183 Ill. 2d 330, 335-36 (1998).
       “However, there must be some evidence giving rise to a reasonable inference of defendant’s
       guilt; the State may not leave to conjecture or assumption essential elements of the crime.”
       (Emphasis in original.) Id.
¶ 27       The crime with which defendant was charged required the State to prove that defendant
       had contact with a streetgang member, as defined by the Act, after being ordered by a court
       in a noncriminal proceeding to refrain from such contact. 720 ILCS 5/25-5(a)(3) (West
       2010). The Act defines “streetgang member” as:
           “[A]ny person who actually and in fact belongs to a gang, and any person who
           knowingly acts in the capacity of an agent for or accessory to, or is legally accountable
           for, or voluntarily associates himself with a course or pattern of gang-related criminal
           activity, whether in a preparatory, executory, or cover-up phase of any activity, or who
           knowingly performs, aids, or abets any such activity.” (Emphasis added.) 740 ILCS
           147/10 (West 2010).
¶ 28       The State’s argument that the evidence was sufficient to sustain defendant’s conviction
       is essentially premised on the evidence contained in the civil memorandum decision.
       Specifically, the State asserts that, where defendant agreed that the court could take judicial
       notice of People’s exhibit No. 2, he allowed the court to take judicial notice of all of the

                                                -8-
       facts, not just the ultimate findings, contained in the memorandum decision, and he thereby
       waived (or, by not objecting, forfeited) any right to appeal the court’s having done so. The
       facts in the memorandum decision, the State asserts, included testimony from police officers
       who opined that the Latin Kings is a streetgang and evidence regarding: Delgadillo’s tattoos;
       photographs of Delgadillo with other individuals who were flashing Latin Kings signs;
       photographs of Delgadillo wearing Latin Kings colors; and purported admissions Delgadillo
       made to officers that he was a Latin Kings member. The State concedes that defendant did
       not expressly stipulate to the evidence contained in the exhibit; however, it argues that
       defendant’s agreement to judicial notice and his failure to specifically object to judicial
       notice of the facts in the memorandum was tantamount to a stipulation, and therefore
       defendant may not challenge the sufficiency of the evidence.
¶ 29        Defendant disagrees that, by accepting that judicial notice could be taken of the civil
       order, he conceded that the court could consider the evidence therein for purposes of his
       criminal trial; he argues, therefore, that he may raise a sufficiency argument. First, defendant
       notes, the State requested only that the court take judicial notice of the civil order, not the
       memorandum’s facts concerning the civil trial evidence, which constituted hearsay. As such,
       defendant argues, his agreement was limited to the State’s request: that the court take judicial
       notice that Judge Doherty found by a preponderance of the evidence that Delgadillo was a
       gang member. Second, defendant asserts that the court could not take judicial notice of a
       witness’s testimony at a prior hearing, because it constitutes inadmissible hearsay. To do so,
       defendant argues, would violate his right to confrontation, since the civil witnesses testified
       in another person’s civil trial (Delgadillo’s) and not in defendant’s criminal trial. Therefore,
       defendant argues, his failure to object to judicial notice of the order was not tantamount to
       a stipulation, because his agreement extended only to that which may be “judicially noticed,”
       i.e., that capable of ready determination by resort to sources whose accuracy cannot be
       reasonably questioned. Third, defendant argues that, not only did the State not request it, but
       the court did not take judicial notice of all of the facts contained in the memorandum, as
       nothing in the record indicates that the court’s decision relied on hearsay evidence from the
       civil case to find him guilty in the criminal case. Thus, defendant argues that we should reject
       the State’s waiver argument and, in turn, its sufficiency-of-the-evidence argument because
       that argument is premised on its incorrect belief that the evidence from the civil trial was
       admitted and considered in the criminal trial.
¶ 30        We reject the State’s waiver and forfeiture argument and disagree with its premise that
       defendant, by agreeing to judicial notice generally and not objecting to judicial notice of the
       file (including the memorandum),4 conceded the admissibility of the contents of the
       memorandum as evidence to be used against him in the criminal trial. First, the information


               4
                 However, we also reject defendant’s argument that, because the State requested only that
       the court take judicial notice of the civil “order,” his decision not to object was limited to the order
       itself (and not the memorandum). Regardless of the wording of the State’s request, when asked
       whether he objected, defense counsel agreed that “the court can take judicial notice of its own file.”
       (Emphasis added.) Further, throughout the remaining proceedings, defendant mentioned that the
       court had taken judicial notice of the memorandum.

                                                     -9-
       at issue, i.e., police officers’ testimony about Delgadillo and descriptions of photographic
       evidence, is not the type of information that is subject to judicial notice. Specifically, Illinois
       Rule of Evidence 201(b) provides: “A judicially noticed fact must be one not subject to
       reasonable dispute in that it is either (1) generally known within the territorial jurisdiction
       of the trial court or (2) capable of accurate and ready determination by resort to sources
       whose accuracy cannot reasonably be questioned.” Ill. R. Evid. 201(b) (eff. Jan. 1, 2011); see
       also People v. Davis, 65 Ill. 2d 157, 165 (1976) (judicial notice may be taken of facts that,
       if not generally known, are “readily verifiable from sources of indisputable accuracy”).
       Clearly, the officers’ testimony and the descriptions and interpretations of the photographs
       fit neither of the aforementioned two categories, if for no other reason than that Delgadillo
       himself, in both the criminal and the civil trials, disputed them.
¶ 31        Second, although a court may take judicial notice of matters of record (i.e., that Judge
       Doherty issued the memorandum decision, which contained various findings), “taking
       judicial notice of matters of record in a court’s own proceedings cannot result in admitting
       hearsay evidence where it would otherwise be prohibited.” (Emphasis added.) In re A.B., 308
Ill. App. 3d 227, 237 (1999); see also In re Estate of Michalak, 404 Ill. App. 3d 75, 94 n.2
       (2010) (noting same in addressing a hearsay challenge to the trial court’s decision to take
       judicial notice of a previously filed report and to consider it in its entirety (including all
       statements therein)).
¶ 32        In People v. Philippi, 186 Ill. App. 3d 353, 358-59 (1989), this court held that a court
       may not take judicial notice of testimony given by nonparty witnesses in an unrelated case.
       There, the State objected when the defendant moved to admit into evidence the testimony
       of two witnesses from an unrelated case that the simulator that was used to test the
       defendant’s blood-alcohol levels in both cases was defective. The trial court admitted the
       testimony, noting that, although the witness opinions were not in the “same realm of, you
       know, me taking judicial notice about the sun and moon and stars and other scientific
       things,” it did not wish to waste time and resources, particularly where the former testimony
       took place before the same judge and prosecuting and defense attorneys. Id. at 357. In
       reversing the trial court, this court noted the applicable law:
                “ ‘The general rule, which seems to be supported by all of the authorities, is that the
            evidence given by a witness in a previous action is relevant for the purpose of proving
            the matters stated in a subsequent proceeding, or in a later stage of the same proceedings,
            when the witness is dead, or is insane, or is so ill that he will probably never be able to
            travel, or is kept out of the way by the adverse party, and in some States when he is out
            of the jurisdiction of this court, provided there be identity of parties and issues in the
            former proceeding and the later.’ ” (Emphasis in original.) Id. at 358 (quoting George v.
            Moorhead, 399 Ill. 497, 500 (1948)).
       We further noted that the rule would, therefore, exclude the former testimony of a witness
       still alive and capable of being subpoenaed as a witness. Id.
¶ 33        Similarly, in People v. Brown, 177 Ill. App. 3d 671 (1988), the defendant was charged
       with driving under the influence (DUI) and the arresting officer testified at a hearing on a
       petition to rescind the summary suspension of the defendant’s driver’s license. Later, when


                                                  -10-
       the defendant moved to suppress evidence at the DUI trial, the court took judicial notice of
       the arresting officer’s testimony from the summary suspension hearing. On appeal, the court
       held that, where there was no showing that the officer could not have been subpoenaed to
       appear, it was error to take judicial notice of his prior testimony. Id. at 673. Specifically, the
       court stated:
                “ ‘In taking judicial notice of the record or prior proceedings in this cause, the circuit
            court apparently sought to expedite matters and eliminate the need to recall nonparty
            witnesses. However, this procedure also skirted the normal rule that prior testimony is
            hearsay that may be used as substantive evidence only when the witness is unavailable
            by death, illness or other such cause.’ ” Id. at 672 (quoting In re Gonder, 149 Ill. App.
3d 627, 629 (1986)).
¶ 34        Given the foregoing, the court here could not, absent a stipulation or clear waiver or
       forfeiture, consider substantively the evidence summarized in the memorandum decision.
       Although the court could take judicial notice of the findings in the memorandum decision,
       the foregoing case law instructs that it could not consider as substantive evidence against
       defendant the evidence summarized in the memorandum, which was provided by nonparty
       witnesses in another case against another defendant (i.e., Delgadillo). To do so would violate
       defendant’s right to confront witnesses and would be an improper use of judicial notice. We
       reject the State’s assertion that waiver, the intentional relinquishment of a known right
       (People v. Phipps, 238 Ill. 2d 54, 62 (2010)), or forfeiture, the failure to make a timely
       assertion of the right (id.), applies here. Nothing suggests that, when defendant did not object
       to the State’s request for “judicial notice” of the civil order, his acquiescence extended to the
       substantive admission of the evidence in the civil case. Again, defendant and the State did
       not enter into a stipulation (i.e., an agreement between parties with respect to an otherwise
       disputed issue (People v. Woods, 214 Ill. 2d 455, 468 (2005))). Further, given the definition
       of judicial notice and the case law reflecting the limitations thereof, we cannot conclude that,
       when defendant agreed that the court could take judicial notice of the file (including the order
       and memorandum), he conceded that the evidence summarized therein, which resolved the
       civil case against Delgadillo, could be used substantively against him in the criminal matter.
¶ 35         Moreover, and as defendant notes, nowhere in the record does it appear that the trial
       court even considered as substantive evidence against defendant the evidence summarized
       in the memorandum. Indeed, the trial judge is presumed to know the law. People v. McCoy,
       207 Ill. 2d 352, 355 (2003). Here, the court announced the bases for its decision (specifically
       noting that it wished to show its work for the record), but it did not explicitly adopt or
       reference the evidence from the civil case as evidence in the criminal case. Instead, the court
       considered Judge Doherty’s “finding,” by a preponderance of the evidence, that Delgadillo
       was a gang member as some evidence thereof, and then viewed the following as proving that
       fact beyond a reasonable doubt: (1) the fact that defendant’s settlement order barred him
       from contact with other civil defendants and Delgadillo was one such defendant; and (2)
       Slomka’s testimony. For the following reasons, however, we conclude that the court erred
       in both respects and that defendant’s conviction must be reversed.
¶ 36        First, by considering defendant’s contact with another defendant from the civil case as
       evidence against him in the criminal case, the court appears to have mistakenly applied the

                                                  -11-
       statute. To bring defendant’s violation of the civil order under the purview of the criminal
       statute, the contact must have been with a gang member. 720 ILCS 5/25-5(a)(3) (West 2010)
       (“[a] person commits *** unlawful contact with streetgang members when *** he or she
       knowingly has direct or indirect contact with a streetgang member” after he or she was
       “ordered by a judge in any non-criminal proceeding to refrain from direct or indirect contact
       with a streetgang member or members”). The fact that defendant violated the civil order by
       having contact with another defendant from the civil case does not speak to whether that
       other defendant was, beyond a reasonable doubt, a gang member. Defendant’s violation of
       the civil order by having contact with another defendant might constitute contempt of court,
       but it is not within the purview of the criminal statute, which prohibits contact with a gang
       member. Indeed, we note that, in the civil case, Judge Doherty found that, as to some of the
       defendants, the State did not meet its burden of establishing that they were gang members.
       Accordingly, while defendant’s contact with those defendants might violate his settlement
       agreement, it would not constitute criminal conduct under section 25-5(a)(3).
¶ 37        Second, as to Slomka’s trial testimony, the court stated that it “believed” it, but Slomka
       never actually testified that Delgadillo was a gang member. Rather, and in contrast to trial
       testimony that has been found sufficient to sustain a conviction of unlawful contact with a
       gang member, Slomka testified only that he knew Delgadillo from prior contacts, that
       Delgadillo was in the gang database, and that, when he had encountered Delgadillo in the
       past, Delgadillo was in the company of gang members. Cf. People v. Jamesson, 329 Ill. App.
3d 446, 450-51 (2002) (officer testified at trial that the defendant had contact with Sam
       Banuelos; according to the officer, he had had numerous prior contacts with Banuelos
       (resulting in tickets and/or charges), Banuelos was a known gang member, Banuelos had
       admitted to the officer that he was a gang member, and Banuelos wore gang colors and was
       usually in the presence of other gang members; the officer opined at trial that, based on his
       previous contacts with Banuelos, previous records, and the area where he had observed
       Banuelos, Banuelos was a Latin Counts gang member on the date of the contact that formed
       the basis of the charges against the defendant). Further, in ruling, the court commented that
       it did not find Slomka’s testimony that Delgadillo was in the gang database as sufficient to
       establish gang membership, because Slomka agreed that, if someone leaves a gang, the
       database might never corrected. Finally, we note that, in its response to defendant’s second
       argument on appeal (that the gang database was hearsay and could not be considered to
       establish gang membership), the State concedes that Slomka’s testimony about the gang
       database was introduced not to establish gang membership or the truth of the matter asserted
       but, rather, only as “an explanation of his investigatory procedures” and “to explain to the
       court how he was familiar with defendant and Mr. Delgadillo, and to give context to his
       reason for approaching them.” Accordingly, the court’s comment that “Slomka testified that
       [Delgadillo] was in a gang” is not supported by the record. Thus, while Slomka’s testimony
       sufficed to satisfy the contact element of the crime, the court’s finding that it established
       Delgadillo’s gang membership is not supported by the evidence.
¶ 38        Therefore, as Slomka did not testify that Delgadillo was a gang member, all that was left
       for the court to consider was the civil finding, by a preponderance of the evidence, that
       Delgadillo was a gang member, and Delgadillo’s testimony before the court that he was not,

                                                -12-
       and never had been, a gang member. The court could have rejected Delgadillo’s denial on
       credibility grounds, but as defendant notes, the State presented no evidence, beyond the civil
       finding, that Delgadillo was a gang member. As such, we conclude that the evidence was
       insufficient to establish that on August 22, 2010, defendant had contact with a person who
       was, beyond a reasonable doubt, a gang member.
¶ 39       In sum, we conclude that the trial court erred where it found that the State met its burden
       of proving, beyond a reasonable doubt, that, when defendant had contact with Delgadillo,
       Delgadillo was a streetgang member. We need not address defendant’s contention that the
       State failed to prove that the Latin Kings is a streetgang. Because we reverse defendant’s
       conviction on sufficiency grounds, we need not address his alternative appellate argument.

¶ 40                                 III. CONCLUSION
¶ 41       For the aforementioned reasons, the judgment of the circuit court of Boone County is
       reversed.

¶ 42      Reversed.




                                                -13-